EXHIBIT
ony’

MAY 16, 2019 WASHINGTON POST
ARTICLE ENTITLED “WOULD ZION
WILLIAMSON RETURN TO DUKE,
HIS STEPFATHER SAYS NO,
QUIETING THE SPECULATION”

Case 1:19-cv-00593-LCB-JLW Document 54-14 Filed 02/17/21 Page1of5

 
U -
pee ada SME et teen 9

igeji ne Washington Post

NBA

Would Zion Williamson return to Duke? His stepfather says no,
quieting the speculation. :

AU etree beatin ene tnahtednre sun ote ed ecb

1 CHAK Pant

 

ECs Sere KK Se Paneth eaten HR EEN edae emereemee MPR ITT lh oa
RNR eA PL A Ta RAE ROPES SORE Pkt eevee

By Des Bieler and
Cindy Boren
May 16

The stepfather of Zion Williamson, the presumed No. 1 pick in the NBA draft next month, shot down

speculation that the Duke star is unhappy with the possibility of playing for the New Orleans Pelicans and
toying with the idea of returning to school for another season,

Granted, it was a stunner when the Pelicans cashed in a 6 percent chance and leaped past six teams with better
odds to claim the top pick in the draft lottery Tuesday night. Speculation soon turned to the possibility that
Williamson might balk at beginning his NBA career in New Orleans. Although Williamson and his family have
time to consider all the options, his stepfather seemed certain he’d start his NBA career soon.

Returning for a second season with Mike Krzyzewski's Blue Devils “is not [something] that we have even
considered,” Lee Anderson, the stepfather, said on the “Off the Bench” radio show in Baton Rouge.

According to Anderson, Williamson and his family accept how the lottery turned out.

“One thing that Zion has always been taught is that you accept the things that you can’t change, You change the
things that you can change,” Anderson said. “This is one of the things that he had nothing to do with. It’s the
process of the NBA, and certainly we're excited about the Crescent City down there in New Orleans.”

Williamson has yet to sign with an agent or a shoe company, which helped fuel the speculation that he could
return to Duke. But his stepfather said that arises more from the desire to make the right choices, given that
Williamson is only 18.

“We just feel that there’s no real rush to do this right now,” Anderson said, “You don’t get many opportunities
in life to have the leverage and to have the opportunity to control your own narrative. Therefore, we feel like we
are in position now to do that. We just want to make sure that when we do whatever it is that we do, it’s the
right decision. We don’t want to look back and have regrets about it. We just want to make sure that we do it
right.”

Anderson said that the family is close and doesn’t listen to all the outside noise, whether it’s about Williamson
playing after injuring his knee last spring, returning to Duke or other matters. “I spoke with — who's that
soach? — [Alvin] Gentry. We met with David Griffin [the Pelicans’ executive vice president of basketball

it GA ERE CHT Up SUG OM De ETO ED Dr ORL BOOS Cuda eed rw opeda RECOV O VUNG Lt EU UL WAGQHLin oy, iw
aaa

Case 1:19-cv-00593-LCB-JLW Document 54-14 Filed 02/17/21 Page 2of5

 

 
x

operations] and had a great conversation and are excited at the prospect of coming down there and getting
settled and looking for a place to stay and all these good things,”

That aligns with a report from The Athletic’s Shams Charania, who tweeted that Williamson had a positive
meeting with the Pelicans before the lottery.

Anderson’s comments came a day after Brian Windhorst pointed out on ESPN’s “The Jump” that not hiring an
agent or signing a shoe deal keeps Williamson’s college eligibility intact, as long as he pulls his name out of
draft consideration by June 10, the early entrant: withdrawal deadline that comes 10 days before the draft itself.
Of course, it also helps drive up the price on that shoe deal.

ADVERTISING

 

Windhorst said that the topic of Williamson's potential unhappiness with going to the Pelicans ~ particularly
after seeing the New York Knicks and Los Angeles Lakers come agonizingly close to getting the first pick — has
been “blowing up my phone since last night.” After suggesting that Williamson “could threaten to go back to
Duke,” Windhorst said, “Now, is that the kind of person that Zion is? People that I know who know him say no,
that this is not who he is.” Windhorst then added that “it’s a conversation that’s happening in the NBA right

u

now.

That conversation may have been fueled by a tweet Tuesday from ESPN's Mare J. Spears just after New Orleans
won the lottery. Citing a source who claimed that Williamson “was rooting to go to New York,” Spears tweeted
that the AP Player of the Year in college basketball “was QUICKLY whisked out of the room after Pelicans were
announced the winner of the draft lottery.”

Footage hit the Internet of Williamson’s instant reaction to the lottery results, and his wide-eyed, grinning
reaction allowed for a variety of interpretations. Was that a smile on his face, or more of a grimace?

TIM aM Ve PIO II IROL UAE PMT DOP DS UU eal Ua ta LS CU a Po ULC UTM ULORUL acer

Case 1:19-cv-00593-LCB-JLW Document 54-14 Filed 02/17/21 Page 3of5

 

 
 

Derren bn rie

The host of “The Jump,” Rachel Nichols, also anchored ESPN’s live coverage of the lottery results and said
Tuesday night that when Williamson learned that the Pelicans got the No, 1 pick, he “kind of looked like he had
been hit by a truck.” She claimed that “when he woke up this morning, New Orleans was not what he was

thinking,” but added that “once he resets his mind-set,” Williamson would take a more optimistic view of
things.

DL OUT WWW UU USL ORL La Dry Te aT ( RT Pe cet Boer Loo YW ao Ror op uo tt TIM GE en
AUER cz,

Case 1:19-cv-00593-LCB-JLW Document 54-14 Filed 02/17/21 Page 4of5

 

 

 
 

Toke peer eR PETES Inn (htertsdn cotineey Thank

Here’s Zion’s reaction to the Pelicans getting the No. 1 pick Gy
view all 4,208 comments |

Add a cammentt.., |

On “The Jump,” panelist Richard Jefferson brought up Steve Francis, the Maryland star who waited until he
was drafted second overall in 1999 by the Grizzlies before making it clear that he had no desire to play for that
team, then located in Vancouver. The Grizzlies went on to trade him to the Houston Rockets before his rookie
season began,

Dominique Wilkins pulled a similar move in 1982 after being drafted third overall by the Utah Jazz, and ended
up getting dealt to the Atlanta Hawks. For Williamson, as the presumptive No. 1 pick, to let the Pelicans know
before the draft that he wanted no part of them would be more unusual, but it has some precedent in other
sports,

The NEL saw a pair of highly touted quarterbacks, John Elway in 1983 and Eli Manning in 2004, make clear
their aversions to the teams with the No. 1 picks. In both cases, though, they were still drafted by those teams
before being quickly traded.

In 1991, the NHL's Eric Lindros was also drafted No. 1 by a team he warned away, the Quebec Nordiques, who
initially refused to trade him. He spent a season playing with his junior hockey club and with Canada’s national
team in the 1992 Olympics before eventually getting shipped to the Philadelphia Flyers.

Returning to Duke would a very bold move that would cost him millions in the short term. As it was, he escaped
a major scare during his one season with the Blue Devils, when a knee injury he suffered when he slipped on
the court after his shoe exploded turned out to be much less severe than initially feared.

Some thought Williamson should have heeded the warning that injury represented and never again played for
Duke, but he said he was eager to rejoin his teammates for an NCAA tournament run. ‘Fwo of his closest
teamunates, fellow freshman stars RJ Barrett and Cam Reddish, are also set to go pro, so they wouldn’t be
around if Williamson returned.

For that and other reasons, it appears highly unlikely that Williamson would actually go back to Duke. Yet as
the New York Times’ Mare Stein noted Wednesday, leaving open the option to do so could give him leverage
with the Pelicans, who are already engaged in a staredown of sorts with disgruntled all-star Anthony Davis.
They reportedly hope he might be convinced to rescind his trade demand because of the tantalizing prospect of
playing alongside Williamson.

Sign up for our weekly NBA newsletter to get the best basketball coverage in your inbox
Read more from The Post:

Zion Williamson is made for the NBA but his impact might not be immediate

CARLO Tee VEST NUCL IY tO |e UU Poo pont TW EE LU Eon US PU cI JAI OPO AOTOPOUGICNIVEN DIME UI OUIOULNKUEL HE ees UY
_

Case 1:19-cv-00593-LCB-JLW Document 54-14 Filed 02/17/21 Page5of5

 

 
